***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        ALOYSIUS KARGUL ET AL. v. MIKA-ELA
                   SMITH ET AL.
                    (AC 40196)
                       Sheldon, Elgo and Bright, Js.

                                  Syllabus

The plaintiff landlords sought, by way of a summary process action, to
   regain possession of certain premises that they had rented to the defen-
   dant tenants. The plaintiffs served a notice to quit for nonpayment of
   rent on the defendants and filed a summary process action. Thereafter,
   the plaintiffs withdrew the complaint. Subsequently, the plaintiffs filed
   a second notice to quit and commenced a new summary process action.
   The trial court granted the parties’ motion for a stipulated judgment
   and rendered judgment thereon. Subsequently, the plaintiffs requested
   an order of execution for possession on the ground that the defendants
   had failed to comply with the terms of the stipulated judgment, which
   the trial court granted following a hearing, and the defendants appealed
   to this court. On appeal, they claimed that the trial court lacked subject
   matter jurisdiction over the present summary process action, which
   was based on their claim that the plaintiffs had terminated the lease
   agreement between the parties by serving the initial notice to quit posses-
   sion, and thereby deprived the court of jurisdiction to entertain the
   second summary process action. Held that the trial court did not lack
   subject matter jurisdiction over the plaintiffs’ subsequent summary pro-
   cess action; the continuation of the lease agreement between the parties
   was restored when the plaintiffs withdrew the first action against the
   defendants prior to the commencement of a hearing on its merits, which
   had the effect of wiping the slate clean as though the eviction predicated
   on the prior notice to quit possession had never been commenced.
            Argued March 6—officially released June 26, 2018

                            Procedural History

   Summary process action brought to the Superior
Court in the judicial district of New London at Norwich,
Housing Session, where the court, Newson, J., granted
the parties’ motion for a stipulated judgment for posses-
sion in favor of the plaintiffs subject to a stay of execu-
tion, and rendered judgment thereon; thereafter, the
court granted the plaintiffs’ motion for execution and
denied the defendants’ objection to the execution, and
the defendants appealed to this court. Affirmed.
  Mark DeGale, self-represented, with whom, on the
brief, was Mika-Ela Smith, self-represented, the appel-
lants (defendants).
   Bryan P. Fiengo, for the appellees (plaintiffs).
                           Opinion

  PER CURIAM. The self-represented defendants,
Mika-Ela Smith and Mark DeGale, appeal from the judg-
ment of the trial court rendered in favor of the plaintiffs,
Aloysius Kargul and Barbara Greczkowski. On appeal,
the defendants claim that the trial court lacked subject
matter jurisdiction over this summary process action.
We affirm the judgment of the trial court.
   The relevant facts are not in dispute. On August 29,
2016, the plaintiffs served on the defendants a notice
to quit possession of real property known as 38 Williams
Street in Jewett City due to nonpayment of rent. On
October 5, 2016, the plaintiffs commenced a summary
process action against the defendants (first action),
alleging that they had failed to make payments in accor-
dance with an oral lease agreement (agreement)
between the parties. In response, the defendants filed
a motion to dismiss the action. Before that motion was
acted upon by the court, the plaintiffs on November 8,
2016, filed a withdrawal of the first action.
   The plaintiffs served a second notice to quit posses-
sion on the defendants on November 14, 2016. The
plaintiffs then commenced the present summary pro-
cess action against the defendants, alleging that the
agreement between the parties had terminated by lapse
of time. The parties thereafter filed a motion for judg-
ment by stipulation with the court.1 By order dated
January 11, 2017, the court granted that motion and
rendered judgment in accordance with the stipulation
of the parties.
  Approximately one month later, the plaintiffs filed
an affidavit of noncompliance with the court, in which
they averred that the defendants had failed to comply
with the terms of that judgment. The plaintiffs thus
requested that an execution for possession issue. The
defendants objected to that request, and the court held
an evidentiary hearing on the matter. At the conclusion
of that hearing, the court found that the defendants had
violated the terms of the stipulated judgment.2 Accord-
ingly, the court ordered that the summary process exe-
cution ‘‘may be issued immediately.’’ This appeal
followed.
   On appeal, the defendants claim that the trial court
lacked subject matter jurisdiction over this summary
process action. They contend that the plaintiffs, in serv-
ing the initial notice to quit possession in August, 2016,
‘‘terminated the agreement between the parties without
equivocation or reservation,’’ and thereby deprived the
court of jurisdiction to entertain the summary process
action commenced by the plaintiffs four months later.
The defendants are mistaken.
   It is true that ‘‘[s]ervice of a notice to quit possession
is typically a landlord’s unequivocal act notifying the
ity v. Hird, 13 Conn. App. 150, 155, 535 A.2d 377, cert.
denied, 209 Conn. 825, 552 A.2d 433 (1988). As this
court has recognized, however, a plaintiff possesses an
‘‘absolute and unconditional’’ statutory right to with-
draw its summary process action prior to the com-
mencement of a hearing thereon. Id., 157; see General
Statutes § 52-80 (‘‘[t]he plaintiff may withdraw any
action . . . before the commencement of a hearing on
[its] merits’’). When a plaintiff exercises that statutory
right, its withdrawal of the action ‘‘effectively erase[s]
the court slate clean as though the eviction predicated
on [an earlier] notice to quit possession had never been
commenced.’’ Housing Authority v. Hird, supra, 157.
In such instances, the plaintiff and the defendant to the
summary process action are ‘‘ ‘back to square one,’ and
the continuation of their lease . . . [is] restored.’’
(Emphasis added.) Id. For that reason, our Supreme
Court has held that ‘‘after withdrawing [an] initial sum-
mary process action, the plaintiffs, as landlords, [are]
required to serve a new notice to quit prior to commenc-
ing a new summary process action.’’ Waterbury Twin,
LLC v. Renal Treatment Centers-Northeast, Inc., 292
Conn. 459, 474, 974 A.2d 626 (2009).
  Guided by that precedent, we conclude that when
the plaintiffs withdrew the first action against the defen-
dants prior to the commencement of a hearing on its
merits, the continuation of the agreement between the
parties was restored. Housing Authority v. Hird, supra,
13 Conn. App. 157. The trial court, therefore, did not
lack subject matter jurisdiction over the plaintiffs’ sub-
sequent summary process action.
      The judgment is affirmed.
  1
     That stipulation was signed by the parties and states in relevant part:
‘‘By agreement of the parties, judgment for possession will enter in favor
of the [plaintiffs] with a final stay of execution through/until June 30, 2017,
based on the following conditions . . . .
   ‘‘1. Defendants to pay use and occupancy of $950, beginning January
11, 2017.
   ‘‘2. Defendants to allow realtor to show premises for sale, including access
to all buildings on the property.
   ‘‘3. Defendants to clean up premises to prepare for showing after February
1, 2017 premises for sale, including repairs to any holes in the wall.
   ‘‘4. Defendants to leave premises clean [and] in broom swept condition.
   ‘‘5. All keys to be returned to landlord on June 30, 2017.
   ‘‘6. Defendants to put toilet and sink back in upstairs bathroom.
   ‘‘7. Defendants to leave all fixtures in the home upon leaving.
   ‘‘8. Both parties agree to waive canvass.’’
   2
     In its corresponding order, the court found that ‘‘[t]he defendants failed
to make the requisite use and occupancy payments as agreed to in their
stipulation. The defendants failed to cooperate with the realtor as agreed
to in their stipulation. The defendants failed to clean up the premises as
agreed to in their stipulation.’’